Citation Nr: 0205366	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits based on a claim of 
entitlement to service connection for a heart condition, to 
include cor pulmonale, as secondary to bronchial asthma, that 
was pending at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. He died in December 1993.  The appellant is the widow 
of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2000, the Board issued a decision denying 
accrued benefits based on a claim of entitlement to service 
connection for a heart condition and granting accrued 
benefits based on a claim of entitlement to a total 
disability evaluation due to individual unemployability 
resulting from service connected disability (TDIU benefits).  
In May 2001, the United States Court of Appeals for Veterans 
Claims (Court) issued an Order, vacating the September 2000 
Board denial of accrued benefits based on a claim of 
entitlement to service connection for a heart condition and 
remanding the case to the Board for readjudication.  

In a statement postmarked in October 2001 and received in 
January 2002, the appellant appears to express disagreement 
with a December 2000 rating decision.  This matter is 
referred to the RO for further action, if appropriate.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  A heart disability is not shown in service.

3.  At the time of his death, the veteran had a pending claim 
of entitlement to service connection for a heart disability, 
to include cor pulmonale, as secondary to  service-connected 
bronchial asthma.

4.  The evidence does not show that either the veteran's 
coronary artery disease or arteriosclerotic heart disease 
were incurred in or aggravated by active service.

5.  The veteran did not have cor pulmonale secondary to a 
service connected pulmonary disorder.


CONCLUSION OF LAW

For the purpose of accrued benefits, the veteran's heart 
disability was not shown to have incurred in or been 
aggravated by his active military service and it not 
proximately due or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1111, 5100, 5102-2103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.303, 3.304, 3.306, 3.1000 (2001); 66 Fed Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), and 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the appellant's claim.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also, McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a duty 
to assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain 
pertinent service records.  The veteran's service medical 
records are associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist the appellant in 
obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations of the 
veteran have been associated with the claims folder.  In 
addition, post service VA and private medical records have 
been obtained and associated with the claims folder.  The 
appellant has not alleged that there are any private medical 
records of treatment for the veteran's cardiovascular or 
pulmonary disorders that are not associated with the claims 
folder.  As VA has secured all medical records that the 
appellant has identified pertinent to these claims, VA's duty 
to assist her in this regard is clearly satisfied.  See 38 
U.S.C.A. § 5103A.  

The appellant has been advised of the evidence that would be 
necessary for her to substantiate her claim, by means of the 
various developmental letters from the RO, as well as the 
statement of the case and supplemental statement of the case 
that have been issued during the appeal process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The appellant 
has not alleged that any records of probative value are 
available that may be obtained and which have not already 
been associated with the veteran's claims folder.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefit sought, what the VA has done and/or was unable 
to accomplish, and what evidence/information he can 
obtain/submit herself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of the VCAA would serve no useful purpose, but 
would needlessly delay appellate review. 

The appellant's claim for accrued benefits is based on the 
veteran's claim for entitlement to service connection for a 
heart condition which was pending at the time of his death.  
He died in December 1993, before final action on his appeal 
could be completed.  The appellant subsequently filed a claim 
for accrued benefits with respect to the claim pending at the 
time of the veteran's death.

At a May 2000 hearing before the undersigned Board Member, 
the appellant expressed her belief that she should be granted 
accrued benefits based on the veteran's claims that were 
pending at the time of his death.  She contends that the 
veteran had a heart disability that resulted from a service 
connected disability pulmonary disability to include 
bronchial asthma. 

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  See 38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.1000 (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2001).  In order to establish secondary service 
connection, the claimed disability must be proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2001).  During his lifetime, the veteran 
had established service connection for maxillary sinusitis, 
bilateral, with polypectomy and submucous resection and 
service connection for bronchial asthma.  

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of a issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993).  This is known as the 
"benefit of the doubt" or the "equipoise" doctrine and is 
only applicable when there exists a balance, or an 
approximate balance of positive and negative evidence "in 
favor of" and "against" the claim.  Accordingly, a claim 
may be denied only if the preponderance of the evidence is 
clearly against the veteran's claims.  In this circumstance, 
the equipoise doctrine is not applicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

An October 1960 VA radiological report shows that the 
veteran's chest was within normal limits.  Similarly, an 
April 1973 VA x-ray report notes that the veteran's 
cardiopulmonary structures were unremarkable and no 
abnormality was noted.  An April 1973 VA examination report 
includes a diagnosis of asthmatic bronchitis with minimal to 
moderate obstructive lung disease.  

In a May 1976 statement, Dr. Donald Huber, a private 
physician, noted that the veteran complained of gradually 
increasing dyspnea over the past five years.  General 
examination was within normal limits with no findings of 
pulmonary emphysema.  However, Dr. Huber noted that the 
veteran had definite wheezing on forced expiration.  
Electrocardiogram findings were within normal limits.  X-rays 
findings showed that his chest was entirely normal with a 
normal heart size and clear lung fields.  Dr. Huber opined 
that the veteran's shortness of breath was probably caused by 
early chronic obstructive pulmonary disease.  

In November 1978, the veteran was hospitalized a VA medical 
center (VAMC) with complaints of chest pain with nausea, 
vomiting, and shortness of breath.  Pertinent diagnosis on 
discharge was angina pectoris. 

An October 1979 private radiological report indicates that 
the veteran had a normal heart size.  Similarly, an October 
1979 private examination report indicates that his heart had 
a normal sinus rhythm with sinus tachycardia.  The examiner 
found no evidence of cardiomegaly.  A December 1980 VA 
examination report indicates that a chest x-ray revealed a 
normal heart with a history of ischemic heart disease and 
pulmonary embolus.  Cardiovascular examination revealed 
normal S1 and S2 with no murmurs, gallops or rubs.  The 
examiner opined that the veteran's heart disability did not 
result from his active military service.  

A February 1981 private medical statement from Dr. Ellis F. 
Porch indicates that even though pulmonary function tests did 
not show severe disease, "clinically, the veteran does have 
a severe heart and lung problem."  

In February 1985, the veteran was afforded a private 
examination in conjunction a claim for a medical retirement.  
The examination report indicates that, while sinus 
tachycardia was noted, his PMI was not displaced.  The 
veteran's first and second heart sounds were normal with no 
gallop.  Pertinent diagnoses included chronic obstructive 
pulmonary disease; history of bronchial asthma with recurrent 
wheezing; ischemic heart disease with recurrent chest pains; 
and hypertension.  

A January 1986 radiographic report from the Arab Hospital in 
Arab, Alabama, shows that x-ray evidence revealed a normal 
heart size and configuration with a normal mediastinal 
silhouette and no infiltrates or consolidations and no 
evidence of pleural effusion.  An impression of a negative 
chest x-ray was rendered. 

In June 1986, the veteran was admitted to the Arab Hospital 
with severe chest pain. X-ray evidence revealed a normal 
heart size and configuration with a normal mediastinal 
silhouette and no infiltrates or consolidations and no 
evidence of pleural effusion.  An impression of a negative 
chest x-ray is rendered.  The discharge summary identifies 
diagnoses of arteriosclerotic heart disease with unstable 
angina and chronic obstructive pulmonary disease. 

In October 1986, the veteran was admitted to the Arab 
Hospital with complaints of chest pain radiating into his 
left jaw.  Hospital records indicate that his x-ray 
examination of the chest was negative.  Diagnoses of 
arteriosclerotic heart disease with angina and ischemia; 
hypertension; arthritis; and duodenal ulcer disease were 
rendered.  

An April 1987 statement from Dr. Porch indicates that the 
veteran had severe chronic obstructive pulmonary disease.  It 
was also reported that the veteran had developed hypertension 
and had been in congestive failure as secondary to his 
pulmonary disease.  Dr. Porch opined that the veteran was 
totally and permanently disabled from work.  

A May 1987 statement from Dr. Boggess indicates that the 
veteran had an "apparent history" of cor pulmonale and 
remained totally and permanently disabled for gainful 
employment.  

In June 1987, the veteran was hospitalized at the Huntsville 
Hospital, Huntsville, Alabama for chest pain.  It was noted 
that the veteran had a history of known coronary artery 
disease and had had two prior myocardial infarctions.  His 
recent unstable angina was felt to be evidence of an 
extensive anteroseptal infarction with lateral wall 
involvement.  

A July 1987 statement from Dr. J. D. Turner, a private 
physician, indicates that the veteran had single vessel 
coronary disease involving the left anterior descending 
coronary artery.  He underwent a left heart catheterization 
with coronary angiograms.  

In an October 1987 statement, Dr. Porch stated that the 
veteran had a myocardial infarction in June 1987.  Coronary 
arteriograms at that time showed a moderately severe left 
ventricular dysfunction and severe disease of his left 
anterior descending coronary artery.  Dr. Porch also opined 
that the veteran had cor pulmonale secondary to the excessive 
load on his heart caused by the severity of his lung disease.

In October 1987 the veteran was admitted to Arab Hospital 
with complaints of chest pain.  Cardiovascular examination 
revealed no murmurs or gallops and no arrhythmias.  A chest 
x-ray report from the Arab Hospital indicates that the 
veteran's heart was of normal size and configuration with a 
normal mediastinal silhouette.  An impression of a negative 
examination was rendered.  A diagnosis of arteriosclerotic 
cardiovascular disease with unstable angina is noted.  

In July 1988, the veteran was hospitalized with complaints of 
chest pain at the Huntsville Hospital in Huntsville, Alabama.  
Physical examination revealed an unremarkable cardiac 
examination.  An EKG revealed S-T segment elevation in leads 
V-V1 with Q waves in the leads representative of a prior 
anterior infarction.  A discharge diagnosis of unstable 
angina pectoris was rendered.  

In June 1990, the veteran was afforded a VA examination.  The 
examination report indicates that he had a regular heart rate 
and rhythm without murmur, gallop, or rub.  Diagnoses 
included chronic sinusitis; bronchial asthma and COPD with 
severe disability; bilateral frostbite of the feet; and 
coronary artery disease.

In statements dated in February 1991 and July 1991, Dr. Porch 
opined that the veteran had cor pulmonale secondary to his 
lung disease.  

In August 1991, the veteran was afforded a VA pulmonary 
examination.  The examination report indicates that he 
veteran had a regular heart rate and rhythm.  X-ray 
examination revealed a normal heart size.  A September 1991 
VA echocardiograph revealed that the veteran had normal left 
ventricular mass with normal size and function as well as a 
normal right ventricular size.  

In December 1991, the veteran was admitted to the Huntsville 
Hospital for a left heart catheterization with coronary and 
left ventricular angiography.  The discharge summary 
indicates that during the course of hospitalization no 
elevation of right heart pressures was noted.  The left 
anterior descending artery collateralized from the right, 
with some degree of moderate sized septal perforation 
disease. 

In September 1992, the veteran was admitted to the Huntsville 
Hospital with complaints of shortness of breath and mild 
upper substernal chest discomfort.  His cardiac enzymes were 
negative times two.  EKG revealed an old anterior scar and no 
acute change.  He underwent a Thallium stress test which was 
noted to be negative clinically and elective for ischemia.  A 
radiological report indicates that his heart size was normal; 
an impression of no acute cardiopulmonary findings is noted.  
Discharge diagnoses of known severe single vessel coronary 
disease, status post anterior MI; COPD; and history of ETOH 
abuse were rendered.  

In February 1993, the veteran was afforded a VA disease of 
the heart examination.  The examiner indicated that he had 
reviewed the veteran's claims folder prior to the 
examination.  The examiner noted that the veteran had a 
"strong history of smoking."  The report indicates that he 
veteran had a tachycardia with a heart rate of 112 per 
minute.  This tachycardia was attributed to the veteran's 
Theophylline and to inhalants taken for his breathing 
difficulties.  The examiner noted the letters from Dr. Porch 
indicating diagnoses of COPD and cor pulmonale; however, the 
VA examiner found no evidence by diagnostic studies of cor 
pulmonale or elevated right ventricular pressures.  Diagnoses 
of coronary artery disease and COPD with chronic bronchitis 
and emphysema secondary to cigarette smoking were rendered.

In an October 2001 statement, Dr. Boggess indicated that he 
had reviewed the veteran's claims folder.  Dr. Boggess opined 
that the veteran was totally disabled at the time of his 
death due to his service-connected disabilities.  

After a review of the evidence of the evidence, the Board 
finds that the preponderance of the evidence is against the 
appellant's contentions.  Accordingly, the claim fails.  

The Board finds that service connection for a heart 
disability on a direct basis is not warranted.  While the 
veteran has various diagnoses of a heart disability to 
include coronary artery disease, arteriosclerotic heart 
disease, and cor pulmonale; the evidence does not show that 
the veteran had a heart disability during active military 
service.  Similarly, the appellant does not contend that the 
veteran's heart disability was incurred in active service.  
Rather, the appellant has consistently contended that the 
veteran's heart disability was the result of a service-
connected pulmonary disorder.  

The Board notes that there is extensive clinical VA and 
private medical evidence of coronary artery disease, and 
arteriosclerotic heart disease, and treatment thereof.  
However, the evidence does not indicate that any health care 
professional has related the veteran's coronary artery 
disease or arteriosclerotic heart disease to his active 
military service on a direct basis or his service connected 
pulmonary disorder on a secondary basis.  The Board has noted 
that the appellant, on several occasions, has alleged that 
the veteran's medical doctors had told him that there was a 
direct causal relationship between his coronary artery 
disease or arteriosclerotic heart disease and his pulmonary 
disabilities; however, a review of the medical evidence does 
not show any clinical opinions relating a heart condition to 
a lung disability.  The Board notes that the appellant has 
presented no clinical evidence or medical opinion that would 
establish a link between the veteran's coronary artery 
disease or arteriosclerotic heart disease and his pulmonary 
disability.  In the absence of evidence indicating that 
either the appellant or the veteran had the medical knowledge 
or training requisite for the rendering of clinical opinions, 
the Board must find that their contentions with regard to the 
etiology of the veteran's heart disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, the evidence shows that the veteran had 
experienced several myocardial infarctions; however, there is 
no clinical evidence to link these myocardial infarctions to 
his pulmonary disability.

While no health care profession has linked the veteran's 
coronary artery disease, and arteriosclerotic heart disease 
to active service, the Board notes that Dr. Porch has opined 
that the veteran has cor pulmonale that was attributable to 
his pulmonary disorder.  However, the clinical evidence shows 
that the veteran had a normal heart size as well as right 
ventricular function.  The evidence does not show that Dr. 
Porch reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Moreover, he did not refer to any radiographic 
or other diagnostic studies that supported his impression of 
cor pulmonale.  

While the evidence does not show that Dr. Porch reviewed the 
veteran's medical record or claim folder, the 1993 VA 
examination report indicates that the VA examiner did review 
the veteran's claims folder to include Dr. Porch's 
statements.  After this review of the claims folder and a 
contemporaneous examination of the veteran, the VA examiner 
found that there was no evidence by diagnostic studies of cor 
pulmonale or even any elevated right ventricular pressures.  

In weighing the evidence, the Board finds that the 1993 VA 
examination is most probative to the issue at hand.  While 
Dr. Porch had treated the veteran clinically for several 
years, the evidence does not show that he reviewed the entire 
claims folder or the veteran's entire documented medical 
record in formulating his opinion.  On the other hand, the VA 
examiner had the benefit of reviewing the veteran's claims 
folder.  As set forth above, in light of the lack any 
radiographic evidence of right ventricular enlargement or an 
elevated right ventricular pressure along with the thorough 
review of the VA examiner, the Board finds Dr. Porch's 
statement to be unpersuasive.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  See Prejean v. West, 13 Vet. App. 444 
(2000).  

The Board has also considered the May 1987 statement in which 
Dr. Boggess stated that the veteran "has apparent history of 
cor pulmonale."  Evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this 
recitation of history is not very probative.

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the veteran's heart disability was not caused by an in-
service disease or injury, nor was his heart disability 
related to a service-connected pulmonary disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service-connection for 
a heart disability, to include cor pulmonale, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2001).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between the veteran's heart disability and his service 
connected pulmonary disability.  


ORDER

Accrued benefits based on a claim of entitlement to service 
connection for a heart condition, to include cor pulmonale, 
as secondary to bronchial asthma, that was pending at the 
time of the veteran's death, are denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

